Title: To Thomas Jefferson from Charles Willson Peale, 8 October 1804
From: Peale, Charles Willson
To: Jefferson, Thomas



               
                  
                     Dear Sir
                  
                  Museum Octr 8th. 1804.
               
               Several days I have been meditating to write and give you a description of Mr. Hawkins’s improvements on the Polygraph, but as you have returned to Washington, where I will send one as soon as it can be completed for the Secretary of States office, as one has been ordered some time past—I am not sorry for the delay I made—for while I was making some additional improvements to it, that from Mr. Hawkins arrived, which pleases me much—it is perfectly easy and correct, withall portable—being only two boards hinged to a Gallows, no Drawer to hold paper.
               Considerable pains must be taken to prevent the boards from casting in our Climate. We shall make each into two Pannels, and fineer them on both sides.
               Enclosed are the Pen-cases you desire, & I hope you will have no trouble to fit them.
               I must change the Machinery of your Polygraphs as soon as I can possibly do it. very probably I shall contrive some other business to induce to another journey into Maryland—I wish it—although I have an abundnace of important additions to make in the Museum, that ought not to be long posponed. 
               Accept my Salutations and believe me your friend.
               
                  
                     C W Peale
                  
               
            